Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT is made as of April 25, 2014 by and among Oliver
Xing, a resident of Canada (“Seller”), Shanghai Yuankai Group Co., Ltd., a
company organized under the law of the People's Republic of China (“Purchaser”),
and CN Resources, Inc., a Nevada corporation (the “Company”).
 
RECITALS
 
1. Seller owns, beneficially and of record, a total of 19,000,000 shares of
Common Stock, which constitutes 72.80% of all issued and outstanding capital
stock of the Company;
 
2. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, 14,000,000 shares of Common Stock owned by Seller (the “Shares”)
pursuant to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree:
 
1. Definitions.  As used herein, the capitalized terms shall have the meanings
set forth below:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
 “Agreement” means this Stock Purchase Agreement and all schedules and exhibits
attached hereto, as the same may be supplemented, modified or otherwise amended
from time-to-time.
 
 “Closing” means the consummation of the sale and purchase of the Shares as
contemplated under this Agreement.
 
 “CNRR-Canada” means CN Resources, Inc., a corporation incorporated under the
laws of Ontario, Canada.
 
 “Common Stock” means the common stock of the Company, par value $.00001 per
share.
 
 “Company” shall have the meaning set forth in the preamble.
 
 “Contract” means any contract, agreement, commitment, arrangement, undertaking
or understanding of any kind whatsoever, written or oral, together with all
related amendments, modifications, supplements, waivers and consents.
 
 “Dollar or Dollars” means the United States dollar or dollars.
 
 “Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations thereunder, each as amended.


 “Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, or preemptive right.
 
 “Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of the Agreement, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company or CNRR-Canada, or (iii) a material adverse effect
on Seller’s ability to perform in any material respect on a timely basis his
obligations hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
 “Purchaser” shall have the meaning set forth in the preamble.
 
 “SEC” means the U.S. Securities and Exchange Commission.
 
 “Schedule” means each schedule attached hereto on which the parties hereto
disclose information as part of their respective representations and
warranties.  The number of each Schedule corresponds to the section number of
the representation or warranty that it pertains.
 
 “Securities Act” means the Securities Act of 1933, and the rules and
regulations thereunder, each as amended.
 
 “Seller” shall have the meaning set forth in the preamble.
 
 “Shares” shall have the meaning set forth in the Recitals.
 
 “Trading Day” means a day on which the principal Trading Market is open for
trading.
 
 “Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).  As of the date hereof the Trading Market
is OTCQB.
 
2. Purchase and Sale of the Shares/
 
2.1. Purchase Price.  Subject to and upon the terms and conditions of this
Agreement, at the Closing, Seller will sell, transfer, convey, assign and
deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
Seller, the Shares for the total purchase price of Two Million One Hundred
Thousand Dollars ($2,100,000) (the “Purchase Price”).
 
2.2. Closing.  Except as provided in Section 2.3, the Closing shall take place
on the date of this Agreement by exchange of electronically executed documents,
or by such other methods or at such other location as may be mutually agreed
upon by Seller and Purchaser.
 
2.3. Seller Closing Deliveries:  At the Closing, the Seller will (i) deliver to
the transfer agent of the Company (the “Transfer Agent”) such stock power and
other documents reasonably requested by such Transfer Agent to cancel the
certificate or certificates representing the Shares registered in Seller’s name
or for the benefit of Seller; (ii) cause the Transfer Agent to deliver to
Purchaser a new certificate evidencing the Shares hereby purchased, issued to
Purchaser, duly signed by the appropriate officers of the Company, or to
properly register such Shares in the name of Purchaser, and (iii) cause the
Transfer Agent to deliver to Seller a new certificate evidencing 5,000,000
shares of Common Stock, issued to Seller, duly signed by the appropriate
officers of the Company, or to properly register such shares of Common Stock in
the name of Seller.
 
2.4. Purchaser Closing Delivery:  At the Closing, Purchaser shall deliver to
Seller, by wire transfer of immediately available funds to an account designated
by Seller in writing in advance, the Purchase Price.
 
3. Representations and Warranties of Company and Seller.  The Company and Seller
hereby represent and warrant to the Purchaser, jointly and severally, as
follows:
 
 
2

--------------------------------------------------------------------------------

 
 
3.1. Company.  Each of the Company and CNRR-Canada is duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor CNRR-Canada is in violation or default of
any of the provisions of its respective certificate or articles of incorporation
or bylaws.  Each of the Company and CNRR-Canada is duly qualified to conduct
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
3.2. Subsidiaries.  The Company owns, of record, all of the issued and
outstanding capital stock or other equity interests of CNRR-Canada, free and
clear of any Liens.  All of the issued and outstanding shares of capital stock
of CNRR-Canada are duly authorized, validly issued, fully paid, and
non-assessable.  There are no outstanding options, warrants, rights, agreements,
contracts, calls, commitments or demands of any character obligating CNRR-Canada
to issue any authorized but unissued capital stock or securities, including
securities convertible into or evidencing the right to purchase any capital
stock or other securities of CNRR-Canada.  Other than CNRR-Canada, the Company
does not own, directly or indirectly, any equity interests of any other entity.
 
3.3. Capital Stock.  There are 26,100,000 shares of the Common Stock issued and
outstanding as of the date hereof.  Schedule 3.3 contains a list of all current
shareholders of the Company.  All of such shares are validly issued, fully-paid
and non-assessable, and have been issued in accordance with applicable
securities laws.  None of the Company’s preferred stock has been issued.  There
are no outstanding options, warrants, rights, agreements, contracts, calls,
commitments or demands of any character obligating the Company to issue any
authorized but unissued stock or to redeem any capital stock or securities,
including securities convertible into or evidencing the right to purchase any
capital stock or other securities of the Company, or obligating Seller to sell
any of the Shares.
 
3.4. Shares.  Seller owns, both beneficially and of record, all of the Shares
free and clear of all Liens.
 
3.5. Authorization; Enforcement.  Each of the Company and Seller has the
requisite power, authority and capacity to enter into this Agreement and to
perform its or his obligations hereunder.  The execution and delivery of this
Agreement and the performance of its obligations hereunder by the Company have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s shareholders.  This Agreement, upon delivery, will have been duly
executed by the Company and Seller and, when delivered, will constitute the
valid and binding obligation of the Company and Seller enforceable against the
Company and Seller in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law or public policy.
 
3.6. No Conflicts.  The execution, delivery and performance by the Company and
Seller of this Agreement and the consummation by the Company and Seller of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s or CNRR-Canada’s certificate of
incorporation or bylaws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or result in the creation of any Lien upon any of the properties or assets of
the Company or CNRR-Canada under any agreement, instrument or other
understanding to which the Company, CNRR-Canada or Seller is a party or by which
any property or asset of the Company or CNRR-Canada is bound, or (iii) conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company, CNRR-Canada or Seller is subject, or by which any property
or asset of the Company or CNRR-Canada is bound; except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.
 
3.7. SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
 
3.8. Financial Statements.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited interim financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited interim statements, to normal,
immaterial, year-end audit adjustments.
 
3.9. Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in an SEC Report filed prior to the
date hereof:  (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) except as set forth on Schedule 3.9, the Company has not issued
any equity securities to any officer, director or Affiliate, or any of their
family members or Affiliates except pursuant to existing Company stock option
plans, if any.  The Company does not have pending before the SEC any request for
confidential treatment of information.  Except for the transfer of the Shares
contemplated by this Agreement or as set forth on Schedule 3.9, no event,
liability, fact, circumstance, occurrence or development has occurred or exists,
or is reasonably expected to occur or exist, with respect to the Company or its
subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one trading day prior to the
date that this representation is made.
 
3.10. Sarbanes-Oxley; Internal Accounting Controls.  The Company and its
subsidiaries are in compliance in all material respects with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.  Except as set
forth in Schedule 3.10, the Company and its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance
that:  (i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and its subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
its subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of the Company and its subsidiaries as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its subsidiaries
that have materially affected, or are reasonably likely to materially affect,
the internal control over financial reporting of the Company or its
subsidiaries.
 
 
4

--------------------------------------------------------------------------------

 
 
3.11. Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
3.12. No Prior Offering. Neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, has made any
offers or sales of any security or solicited any offers to buy any security of
the Company in the last six months.
 
3.13. Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has: (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of the Shares, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, the
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
 
3.14. Intangibles.  The Company does not own any trademarks, trademark
registrations or applications therefor, trade names, patents or applications
therefor, copyrights, copyright registrations or applications therefor.  No
claim has been made against the Company that the Company has infringed any
unexpired patent, trademark, trademark registration, trade name, copyright,
copyright registration, trade secret or any other proprietary or intellectual
property right of any party in connection with the operation of its business.
 
3.15. Title to Assets.  Neither the Company nor CNRR-Canada owns any real
property.  Schedule 3.15 sets forth all personal property owned by them that is
material to the business of the Company and CNRR-Canada. The Company and
CNRR-Canada have good and marketable title in all such personal property, in
each case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and CNRR-Canada and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made therefor in accordance with GAAP and the
payment of which is neither delinquent nor subject to penalties.
 
3.16. Contracts.  Schedule 3.16 lists all Contracts to which the Company is a
party.  A true copy of each written Contract listed in Schedule 3.16 has been
furnished to Purchaser and a summary of each oral Contract is set forth in
Schedule 3.16.  Except as set forth on Schedule 3.16, (i) each Contract is
legal, binding, enforceable and in full force and effect; and will continue to
be legal, binding, enforceable and in full force and effect on identical terms
following the Closing; (ii) the Company has complied in all material respects
with all provisions of each Contract, and to the knowledge of the Company and
Seller, any other party to each Contract is not in breach or default under the
Contract, and no event has occurred which with notice or lapse of time would
constitute a breach or default by the Company or, to the knowledge of the
Company and Seller, any other party; and (iii) no party has repudiated any
provision of any Contract.
 
Compliance.  Neither the Company, CNRR-Canada, nor Seller: (i) is in default
under or in violation of, nor has the Company, CNRR-Canada, or Seller received
notice of a claim that it is in default under or that it is in violation of, any
agreement or any other instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree, or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
3.17. Taxes.  Schedule 3.18 lists all tax returns that the Company has filed
within the last three years.  A true copy of each such tax return listed in
Schedule 3.18 has been furnished to Purchaser.  Except for matters that would
not, individually or in the aggregate, have a Material Adverse Effect, the
Company and CNRR-Canada each (i) has made or filed all United States federal,
state and local income, and all foreign income, and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or CNRR-Canada know of no basis
for any such claim.
 
3.18. Litigation.  There is no Proceeding which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Agreement or
the Shares or (ii) would, if there were an unfavorable decision against the
Company, CNRR-Canada or Seller, have or reasonably be expected to result in a
Material Adverse Effect.  There is not pending or, to the knowledge of the
Company and Seller, contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.
 
3.19. Permits and Licenses.  The Company and CNRR-Canada have all certificates,
authorizations, permits, licenses, orders and approvals (collectively,
“Permits”) issued by all federal, state, local or foreign governmental or
regulatory bodies required for each of them to carry on their respective
business as presently conducted, except where the failure to possess such
Permits could not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor CNRR-Canada has received any notice of proceedings
relating to the revocation or modification of any Permit.
 
3.20. Broker Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Agreement.  Purchaser shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Agreement.
 
3.21. Approvals.  Neither the execution and delivery by Seller or the Company of
this Agreement, nor the consummation by the Company or Seller of the
transactions contemplated by this Agreement, requires the consent or approval
of, or the giving of advance notice by the Company or Seller to, or the
registration by the Company and Seller with, any federal, state, local or
foreign governmental authority.
 
3.22. Employees.  Other than Seller, the Company does not have, and has never
had any employees.
 
3.23. Employee Compensation Plans.  Neither the Company nor CNRR-Canada
maintains or contributes to, or has any obligation to contribute to or has any
liability (including a liability arising out of an indemnification, guarantee,
hold harmless or similar agreement) with respect to any plan, program,
arrangement, agreement or commitment which is a written employment, consulting
or deferred compensation agreement, or a written executive compensation,
incentive bonus or other bonus, employee pension, profit sharing, savings,
retirement, stock option, stock purchase, stock appreciation rights, severance
pay, life, health, disability or accident insurance plan, or other written
employee benefit plan, program, arrangement, agreement or commitment.  Neither
the Company nor CNRR-Canada has any liability with respect to an obligation to
provide benefits, including death or medical benefits (whether or not insured)
with respect to any Person.
 
3.24. Shareholder Loans; Transactions with Affiliates.  Except as set forth in
Schedule 3.25, there are no outstanding shareholder loans to either the Company
or CNRR-Canada.  Except as set forth in the SEC Reports, none of the officers or
directors of the Company or CNRR-Canada and, to the knowledge of the Company and
Seller, none of the employees of the Company or CNRR-Canada is presently a party
to any transaction with the Company or CNRR-Canada (other than for services as
employees, officers and directors), other than for: (i) payment of salary or
consulting fees for services rendered, and (ii) reimbursement for expenses
incurred on behalf of the Company or CNRR-Canada.
 
 
6

--------------------------------------------------------------------------------

 
 
3.25. Insurance.  The Company and CNRR-Canada have obtained adequate insurance
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and CNRR-Canada are engaged.
 
3.26. Foreign Corrupt Practices.  Neither the Company nor CNRR-Canada or any
agent or other Person acting on behalf of the Company or CNRR-Canada, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or CNRR-Canada (or made by any Person acting on
its behalf of which the Company or Seller is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
3.27. Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
3.28. Registration Rights.  No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company or CNRR-Canada.
 
3.29. Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement, the Company and Seller confirm
that neither the Company, Seller, nor any other Person acting on their behalf
has provided Purchaser or its agents or counsel with any information that they
believe constitutes or might constitute material, non-public information.  The
Company and Seller understand and confirm that Purchaser may rely on the
foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company or
Seller to Purchaser regarding the Company and CNRR-Canada, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.  Each of the Company and Seller acknowledges and
agrees that Purchaser has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4 hereof.
 
4. Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants to the Seller as follows:
 
4.1. Organization; Authority.  Purchaser is a business company duly formed under
the laws of the People’s Republic of China with full right, company power and
authority to enter into and to consummate the transactions contemplated by the
Agreement and to perform its obligations hereunder. The execution and delivery
of the Agreement and performance by Purchaser of the transactions contemplated
by this Agreement have been duly authorized by all necessary company action on
the part of Purchaser.  This Agreement, when delivered, has been duly executed
by Purchaser and will constitute the valid and legally binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law or by public policy.
 
 
7

--------------------------------------------------------------------------------

 
 
4.2. Own Account.  Purchaser understands that the Shares are "restricted
securities." Purchaser is acquiring the Shares for its own account and not with
a view to or for distributing or reselling such Shares or any part thereof in
violation of the Securities Act or any applicable state securities
law.  Purchaser has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other Persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law.
 
4.3. Purchaser Status.  Purchaser is either:  (i) an "accredited investor" as
defined in the Securities Act, (ii) a "qualified institutional buyer" as defined
in the Securities Act, or (iii) a non U.S.-Person as such term is defined in
Rule 902 of Regulation S promulgated under the Securities Act, and Purchaser is
able to bear the economic risk of an investment in the Securities.  Purchaser is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.
 
4.4. Experience of Purchaser.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
4.5. General Solicitation.  Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
4.6. No Conflicts.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation by Purchaser of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of
Purchaser’s Articles of Association, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under any agreement, instrument or other understanding to which Purchaser is a
party, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Purchaser is subject; except in the
case of each of clauses (ii) and (iii), such as could not reasonably be expected
to result in a Material Adverse Effect.
 
5. Covenants of Parties.
 
5.1. Board of Directors.  Immediately after the consummation of the purchase and
sale of the Shares, Seller, as the sole director of the Company, shall execute
such resolutions that are necessary to increase the size of the Board of
Directors of the Company from one to three pursuant to the bylaws of the Company
and to elect two individuals designated by Purchaser to serve as directors of
the Company, in addition to Seller, subject to compliance with applicable SEC
requirements.
 
5.2. Organization of CNRR-Canada.  Immediately after the Closing, the Company
shall execute, and shall cause CNRR-Canada and its board of directors to
execute, such resolutions, documents and instruments as necessary and
appropriate to (i) elect the same individuals who are directors of the Company
to serve as directors of CNRR-Canada, (ii) appoint the officers who are officers
of the Company to serve as officers of CNRR-Canada, and (iii) document that the
Company is the sole shareholder of CNRR-Canada.
 
5.3. Private Offering of New Shares.  Within thirty (30) days after the Closing,
provided that the actions set forth in Sections 5.1-5.2 have been accomplished,
the Company shall offer to sell, in a private offering pursuant to applicable
exemptions under the Securities Act and applicable state securities laws, shares
of Common Stock to Purchaser and Seller, at a purchase price approved by the
board of directors of the Company, for a total investment of
$6,000,000.  Purchaser and Seller shall subscribe to, and purchase, shares in
such offering for a total investment of $5,000,000 and $1,000,000, respectively,
each at the same price per share as paid by the other.
 
 
8

--------------------------------------------------------------------------------

 
 
5.4. Securities Laws Disclosure; Publicity.  The Company shall (a) by 9:30 a.m.
(New York City time) on the Trading Day immediately following the Closing, issue
a press release disclosing the material terms of the transactions contemplated
hereby, (b) file a Current Report on Form 8-K, including the Agreement as
exhibit thereto, with the SEC within the time required by the Exchange Act, and
(c) file any other documents and instruments required by the Exchange Act in
connection with the consummation of the transactions contemplated hereby with
the SEC and any state securities regulatory authorities.  From and after the
issuance of such press release, the Company represents to Purchaser that it
shall have publicly disclosed all material, non-public information delivered to
Purchaser by the Company or Seller in connection with the transactions
contemplated hereby.
 
5.5. Transfer Restrictions.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144 under the Securities Act to
the Company or to an Affiliate of Purchaser (in a “no-sale transaction”), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by such transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.  As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this Section.
 
(b) Purchaser agrees to the imprinting, so long as is required by this Section,
of a legend on any of the certificates representing the Shares in the following
form:
 
THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
6. Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address set forth on the signature pages attached hereto at or
prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile or e-mail at the facsimile number or e-mail address set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, or (c) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
7. Fees and Expenses.  Each party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Shares to Purchaser.
 
8. Entire Agreement; Amendment.  This Agreement represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings between such
parties.  No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing signed by
all parties to this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
9. Severability.  Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.
 
10. Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
11. Language.  This Agreement has been written in English, which shall be the
controlling language of this Agreement.  Any Chinese translation of this
Agreement shall be for convenience purposes only.  In the event of any
inconsistency between the English version and the Chinese version of this
Agreement, the English version shall control.
 
12. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
14. Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares.
 
15. Counterparts; Facsimile Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which shall be one and the same document.  This Agreement may be executed by
facsimile signatures.
 
16. WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 [Signature pages follow.]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.


 
SELLER:

 
/s/ Oliver Xing                          



 
Oliver Xing



 
COMPANY:



 
CN RESOURCES, INC.

 
By: /s/ Oliver Xing                   

 
Oliver Xing, President



 
PURCHASER:



 
SHANGHAI YUANKAI GROUP CO., LTD.



 
By: /s/ Congkai Li                    

 
Congkai Li

 
President



 
With a copy by e-mail to:

 
gfang@wcsr.com





 
11

--------------------------------------------------------------------------------

 







